Exhibit 10.4

NONQUALIFIED SHARE OPTION AGREEMENT

THIS AGREEMENT (the “Agreement”), is made effective as of the <<DATE>>
(hereinafter called the “Date of Grant”), between KKR Financial Holdings LLC, a
Delaware limited liability company (hereinafter called the “Company”), and
<<NAME>> (hereinafter called the “Participant”):

R E C I T A L S:

WHEREAS, the Company has adopted the 2007 Share Incentive Plan for KKR Financial
Holdings LLC (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement; capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its Members to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1.             Grant of the Option.  Subject to the terms and conditions of the
Plan and the additional terms and conditions set forth in this Agreement, the
Company hereby grants to the Participant the right and option (the “Option”) to
purchase all or any part of an aggregate of <<NUMBER>> Shares.  The purchase
price of the Shares subject to the Option shall be $<<PRICE>> per Share (the
“Option Price”).  The Option is intended to be a non-qualified option, and is
not intended to be treated as an option that complies with Section 422 of the
Internal Revenue Code of 1986, as amended.

2.             Vesting.

(a)           Subject to the Participant’s continued service with the Company
and its Affiliates, the Option shall vest and become exercisable with respect to
one-third of the Shares initially covered by the Option on each of the first,
second and third anniversaries of the Date of Grant.  At any time, the portion
of the Option which has become vested and exercisable as described above (or
pursuant to Section 2(b) or 2(c) below) is hereinafter referred to as the
“Vested Portion.”

(b)           If the Participant’s service with the Company and its Affiliates
is terminated for any reason, the Option shall, to the extent not then vested,
be canceled by the Company without consideration; provided that in the event the
Participant’s service with the Company and its Affiliates is terminated by the
Company other than for Cause (as defined in the Management Agreement), including
non-renewal of the Management Agreement by the Company, or by the Manager
pursuant to Section 15 of the Management Agreement, the Option


--------------------------------------------------------------------------------


shall, to the extent not then vested and not previously forfeited, immediately
become fully vested and exercisable.

(c)           Notwithstanding any other provisions of this Agreement to the
contrary, in the event a Change in Control occurs during the period the
Participant is providing services to the Company and its Affiliates, the Option
shall, to the extent not then vested and not previously forfeited, immediately
become fully vested and exercisable, subject to Section 9(b) of the Plan.

(d)           For purposes of this Agreement, “service” means service provided
by the Participant to the Company and its Affiliates pursuant to the terms of
the Management Agreement.

3.             Exercise of Option.

(a)           Period of Exercise.  Subject to the provisions of the Plan and
this Agreement, the Participant may exercise all or any part of the Vested
Portion of the Option at any time prior to the tenth anniversary of the Date of
Grant.

(b)           Method of Exercise.

(i)            Subject to Section 3(a), all or any part of the Vested Portion of
the Option may be exercised by delivering to the Company at its principal office
written notice of intent to so exercise; provided that the Option may be
exercised with respect to whole Shares only.  Such notice shall specify the
number of Shares for which the Option is being exercised and shall be
accompanied by payment in full of the Option Price.  The payment of the Option
Price may be made at the election of the Participant (i) in cash or its
equivalent (e.g., by check), (ii) to the extent permitted by the Committee, in
Shares having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee, (iii) by authorizing the Company to withhold Shares otherwise
issued pursuant to the exercise of the Option having a Fair Market Value equal
to the aggregate Option Price for the Shares being purchased and satisfying such
other requirements as may be imposed by the Committee, (iv) partly in cash and,
to the extent permitted by the Committee, partly in such Shares, or (v) to the
extent permitted by applicable law, if there is a public market for the Shares
at such time, through the delivery of irrevocable instructions to a broker to
sell Shares obtained upon the exercise of the Option and to deliver promptly to
the Company an amount out of the proceeds of such sale equal to the aggregate
Option Price for the Shares being purchased.  No Participant shall have any
rights to dividends or distributions or other rights of a Member with respect to
Shares subject to an Option until the Participant has given written notice of
exercise of the Option, paid in full for such Shares and, if applicable, has
satisfied any other conditions imposed by the Committee pursuant to the Plan.

(ii)           Notwithstanding any other provision of the Plan or this Agreement
to the contrary, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and federal securities or

2


--------------------------------------------------------------------------------


other laws, or under any ruling or regulation of any governmental body or
national securities exchange, in each case that the Committee shall in its sole
discretion determine to be necessary or advisable.

(iii)          Upon the Company’s determination that the Vested Portion of the
Option has been validly exercised as to any of the Shares, the Company shall
issue certificates in the Participant’s name for such Shares.  However, the
Company shall not be liable to the Participant for damages relating to any
delays in issuing the certificates to the Participant, any loss of the
certificates, or any mistakes or errors in the issuance of the certificates or
in the certificates themselves.

4.             No Right to Continued Service.  The granting of the Option
evidenced hereby and this Agreement shall impose no obligation on the Company or
any Affiliate to continue the service of the Participant and shall not lessen or
affect the Company’s or any Affiliate’s right to terminate the service of such
Participant.

5.             Legend on Certificates.  The certificates representing the Shares
purchased by exercise of the Option shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

6.             Transferability.  The Option may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate.  Notwithstanding the foregoing, subject to such terms
and conditions as the Committee shall require in connection therewith, the
Participant may transfer all or part of the Option to an employee of the
Participant and other Persons who perform services for the Company or its
Affiliates (each, a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such transfer would comply with the requirements of the Plan, this Agreement,
and any other terms and conditions as the Committee shall require in connection
with such transfer.  The Company may issue replacement Option agreements that
reflect such transfer, and may require the applicable Permitted Transferee to
sign such agreement.  Unless otherwise provided pursuant to a replacement Option
agreement which reflects such transfer, the terms of any Option so transferred
in accordance with the immediately preceding sentence shall apply to the
Permitted Transferee and any reference in the Plan or in this Agreement to the
Participant shall be deemed to refer to the Permitted Transferee, except that
(a) Permitted Transferees shall not be entitled to transfer any Options, other
than by will or the laws of descent and distribution, (b) Permitted Transferees
shall not be entitled to exercise any transferred Options unless there shall be
in effect a registration statement on an appropriate form covering the Shares to
be acquired pursuant to the exercise of such Option if the Committee determines
that such a registration statement is necessary or appropriate, (c) the
Committee or the Company shall not be required to provide any notice to
Permitted Transferees, whether or not such notice is or would otherwise have
been

3


--------------------------------------------------------------------------------


required to be given to the Participant under the Plan or otherwise, and (d) the
consequences of termination of the Participant’s service with the Company and
its Affiliates under the terms of the Plan and this Agreement shall continue to
be applied with respect to the Participant and the Permitted Transferees.

7.             Withholding.  The Participant may be required to pay to the
Company or any Affiliate and the Company or any Affiliate shall have the right
and is hereby authorized to withhold, any applicable withholding taxes in
respect of the Option, its grant, exercise, vesting or any payment or transfer
under or with respect to the Option and to take such other action as may be
necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes.  Without limiting the generality of the
foregoing, to the extent permitted by the Committee, the Participant may
satisfy, in whole or in part, the foregoing withholding liability by delivery of
Shares held by the Participant (which are fully vested and not subject to any
pledge or other security interest) or by having the Company withhold from the
number of Shares otherwise issuable pursuant to the exercise of the Option a
number of Shares with a Fair Market Value not in excess of the statutory minimum
withholding liability.

8.             Securities Laws.  Upon the acquisition of any Shares pursuant to
the exercise of the Vested Portion of the Option, the Participant will make or
enter into such written representations, warranties and agreements as the
Committee may reasonably request in order to comply with applicable securities
laws or with this Agreement.

9.             Notices.  Any notice necessary under this Agreement shall be
addressed to the Company in care of its Secretary at the principal executive
office of the Company and to the Participant at the address appearing in the
corporate records of the Company for the Participant or to either party at such
other address as either party hereto may hereafter designate in writing to the
other.  Any such notice shall be deemed effective upon receipt thereof by the
addressee.

10.           Choice of Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAWS

11.           Option Subject to Plan.  By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan.  The Option and the Shares issuable upon exercise are subject
to the Plan.  The terms and provisions of the Plan as it may be amended from
time to time are hereby incorporated herein by reference.  In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail.

12.           Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

KKR FINANCIAL HOLDINGS LLC

 

 

 

By:

 

 

 

 

Name:

 

Title:

 

 

Agreed and acknowledged as of the date first

above written:

____________________

Name:

5


--------------------------------------------------------------------------------